JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed April 2 and April 22, 2009, be affirmed. The district court correctly held that appellant must challenge his convictions through a motion to vacate his sentence under 28 U.S.C. § 2255 filed in the sentencing court, that his challenges to the legitimacy of that court are frivolous, and that he presented no valid grounds for reconsideration.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.